UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6982



KENNETH E. ROBINSON,

                                              Petitioner - Appellant,

          versus


LAWRENCE M. SOLOMON,

                                               Respondent - Appellee.



                              No. 06-7081



In Re:   KENNETH E. ROBINSON,

                                                           Petitioner.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:05-hc-00116-H)


Submitted: October 31, 2006                 Decided:   November 6, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


No. 06-6982 dismissed; No. 06-7081 petition denied by unpublished
per curiam opinion.
Kenneth E. Robinson, Appellant Pro Se. Alvin William Keller, Jr.,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            In No. 06-6982, Kenneth E. Robinson seeks to appeal the

district court’s orders granting summary judgment to Respondent and

dismissing as untimely his petition filed under 28 U.S.C. § 2254

(2000), and denying his motion for reconsideration. The orders are

not   appealable    unless       a    circuit    justice     or   judge    issues    a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000).                         A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C. §

2253(c)(2)    (2000).        A       prisoner    satisfies    this      standard    by

demonstrating      that   reasonable        jurists      would    find    that     his

constitutional     claims    are       debatable   and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record and conclude that Robinson has not made the requisite

showing.    Accordingly, we deny a certificate of appealability and

dismiss the appeal in No. 06-6982.*

      Robinson petitions for a writ of mandamus in No. 06-7081,

alleging the district court has unduly delayed acting on his § 2254


      *
      We also note that Robinson’s § 2254 petition is a successive
petition. Robinson filed a prior § 2254 petition in the District
Court for the Eastern District of North Carolina.

                                         - 3 -
petition. He seeks an order from this court directing the district

court to act.   Because the district court rendered a final order in

the case, we find there has been no undue delay in the district

court.   Accordingly, although we grant leave to proceed in forma

pauperis, we deny the mandamus petition in No. 06-7081.     We also

deny Robinson’s motion for appointment of counsel.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                             No. 06-6982, DISMISSED;
                                        No. 06-7081, PETITION DENIED




                                - 4 -